378 Mich. 110 (1966)
142 N.W.2d 686
GENERAL MOTORS CORPORATION
v.
EMPLOYMENT SECURITY COMMISSION.
Calendar No. 20, Docket No. 50,411.
Supreme Court of Michigan.
Decided June 8, 1966.
Rehearing denied July 19, 1966.
Appeal dismissed December 12, 1966.
Aloysius F. Power (K. Douglas Mann and Richard E. Helms, of counsel), for plaintiff General Motors Corporation.
Stephen I. Schlossberg and Zwerdling, Miller, Klimest & Maurer (A.L. Zwerdling, of counsel), for defendant Stinson and others.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, George M. Bourgon *114 and John J. Long, Assistant Attorneys General, for the Employment Security Commission.
Appeal to Supreme Court of the United States dismissed December 12, 1966.
SOURIS, J.
By a 3-2 decision, 3 Justices not participating, this Court affirmed the circuit judge's order reversing a decision of the employment security commission's appeal board which had granted unemployment compensation benefits to claimants, employees of the General Motors Corporation, 376 Mich. 135. On its own motion the Court granted rehearing.[1]
The essential facts and principal questions presented by the appeal are stated fully and accurately in the opinions of Justices DETHMERS and BLACK appearing at 376 Mich. 135, 138, 143. It is my judgment that Justice BLACK was right in concluding that paragraph 118 of the collective bargaining agreement between General Motors and the claimants' union cannot be given the effect contended for it by General Motors without violation of section 31 of the employment security act (CL 1948, § 421.31 [Stat Ann 1960 Rev § 17.533]) and that, therefore, our decision in Park v. Employment Security Commission (1959), 355 Mich. 103, requires reversal of the circuit court's judgment.
Since our grant of rehearing, General Motors has filed a supplemental brief in which it reargues a contention previously advanced but not considered in Justice BLACK'S opinion. It is that claimants are disqualified from receiving unemployment compensation benefits not alone because of paragraph 118[2]*115 but, as well, because claimants' unemployment resulted in fact from a work stoppage due to a labor dispute in the establishments, even as defined in Park, supra, in which they were last employed. The basis for this contention by the company is evidence that the Mansfield, Ohio, strike involved more than just local issues affecting wages, hours and working conditions of the Mansfield employees; it is the company's claim that the price exacted from it for labor peace in Mansfield was its execution of a supplement to its 1955 national agreement with the union to include provisions therein "relating to apprentice training, the ratio of apprentices to journeymen, the allocation of overtime between journeymen and apprentices, and the eligibility of production employees for apprentice training".
The record discloses that following the 1955 national agreement, the union became the certified bargaining agent for apprentices at about 20 of the company's plants and that the supplementary agreement ultimately reached was designed to cover these apprentice employees. It also discloses that the apprentices at the Flint plants in which claimants worked were not represented by the union until over a year after termination of the Mansfield strike and execution of the supplementary agreement when the apprentices at the Fisher, but not the Buick, plant became members of the union. Nonetheless, the company argues that as a result of the supplementary agreement production employees at its Flint plants, including claimants, were accorded greater opportunities to become apprentices by a change made in the age limit for admitting employees into the apprentice training program. Furthermore, it *116 is claimed that journeymen at the Flint plants also benefited from certain of the provisions of the supplementary agreement. And finally, it is claimed that pursuant to a long-standing and well-recognized policy of General Motors the benefits granted by the supplemental agreement to apprentices represented by the union were extended to those apprentices not represented by the union, including those in the Flint plants in which claimants worked.
From all of this the company argues that the Mansfield strike, although it may have started as a local labor dispute, eventually became a national labor dispute permeating every "establishment" of the company; that claimants' unemployment was due "to a stoppage of work existing because of a labor dispute in the establishment in which [they are or were] last employed"; and that, therefore, claimants were disqualified to receive benefits by the provisions of section 29(1)(b)[3] of the act even without reliance upon the provisions of paragraph 118 of the collective bargaining agreement.
The trouble with this argument is that we are not free to set aside findings of facts made by the appeal board unless such findings are contrary to the great weight of the evidence. Section 38 of the act;[4]Miller v. F.W. Woolworth Company (1960), 359 Mich. 342, 352. In this case of General Motors, the referee and the appeal board, by adoption of the referee's decision, found, contrary to the company's assertions, that:
"The issues resulting in the labor dispute at the Mansfield, Ohio, plant were local matters concerning working conditions involving the employees in such plant. It was not shown that the wages, hours or working conditions of the claimants herein were *117 involved in such labor dispute. It was brought out that certain matters concerning apprentices were involved in the dispute at the Ohio plant, and that agreement reached in this respect covered approximately 20 different units of the employer, none of which, however, concerned apprentices at the Fisher Body and Buick Motor Division plants in Flint."
The record amply supports the findings quoted. Indeed, had the appeal board found, as a matter of fact, that a labor dispute existed in the Flint plants in which claimants were employed solely on the basis of the evidence submitted by the company and summarized above, we would have had to hold that such finding was contrary to the great weight of the evidence. Evidence that a strike in Ohio was called or prolonged to effectuate a contract covering conditions of employment of apprentices located in numerous plants of the employer, but not in its Flint plants, is not sufficient to support a finding that a labor dispute existed in the Flint plants just because some of the Flint production employees might thereby more easily qualify for apprentice training or even because the employer unilaterally might extend the contract's provisions to its nonunion apprentices in Flint. The term "labor dispute", as used in section 29(1)(b), cannot be read so broadly. It means no more than a controversy between employer and employees regarding hours, wages, conditions of employment or recognition of a bargaining representative. See Lillard v. Employment Security Commission (1961), 364 Mich. 401, 420.
Absent evidence compelling a finding that claimants' unemployment was due to a stoppage of work because of a labor dispute in the establishments in which they were last employed, subsections (1), (2), (3), and (4) of section 29(1)(b) are not pertinent to *118 our decision. See Park v. Employment Security Commission (1959), 355 Mich. 103, 131, 132.
The foregoing considered, I join now in Justice BLACK'S opinion for reversal appearing at 376 Mich. 135, 143, not alone for the reasons therein stated but, as well, for the further reason considered herein.
T.M. KAVANAGH, C.J., and SMITH, J., concurred with SOURIS, J.
BLACK, J., concurred in the result.
DETHMERS, J. (dissenting).
The circuit court's order in this case holding claimants disqualified from receiving the unemployment compensation benefits sought by them, was affirmed on this case's previous visit to this Court. Reasons for affirmance appear in the opinion of this writer as reported in 376 Mich. 135.
Since then, nothing has happened to change the result except this Court's amendment, on October 4, 1965, of GCR 405.3(2) relating to disqualification of a judge for ownership of stock in a corporation party to a case, "thereby", as noted in a footnote in Mr. Justice SOURIS' opinion, "removing the bar which prevented two of the three nonparticipating Justices from participating in the first decision herein" and the immediate granting thereafter, on that same date, of this rehearing by action of what had thus become a majority vote of this Court. Accordingly, for the reasons stated in this writer's said opinion, affirmance again should be ordered on this rehearing.
KELLY and O'HARA, JJ., concurred with DETHMERS, J.
ADAMS, J., did not sit.
NOTES
[1]  In the interim between our earlier decision and the grant of rehearing, GCR 1963, 405.3(2) was amended, see 376 Mich. xlix and 377 Mich. xxi, thereby removing the bar which prevented two of the three nonparticipating Justices from participating in the first decision herein.
[2]  Paragraph 118 reads as follows:

"The union has requested this national agreement in place of independent agreements for each bargaining unit covered hereby. Accordingly an authorized strike in one bargaining unit under this agreement which results in an interruption of the flow of material or services to operations in any other bargaining unit under this agreement, will be considered an authorized strike in any such affected bargaining unit."  REPORTER.
[3]  CLS 1961, § 421.29 (Stat Ann 1960 Rev § 17.531).
[4]  CLS 1961, § 421.38 (Stat Ann 1960 Rev § 17.540).